                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA

 BANK OF AMERICA CORP.,                 )
                                        )
          Plaintiff,                    )              Case No. 3:17-cv-00546
                                        )
          v.                            )
                                        )
 UNITED STATES,                         )
                                        )
          Defendant.                    )
 _______________________________________)

                      NOTICE OF APPEAL TO FEDERAL CIRCUIT

       NOTICE is hereby given that, pursuant to 28 U.S.C. § 1292(d)(4), the United States of

America, defendant in the above named case, hereby appeals to the United States Court of

Appeals for the Federal Circuit from the Order (Dkt. No. 51), filed on July 1, 2019, denying

Defendant’s Motion to Transfer Venue to the Court of Federal Claims, or in the Alternative, to

Dismiss for Lack of Subject Matter Jurisdiction (Dkt. No. 32).

Dated: August 28, 2019                              RICHARD E. ZUCKERMAN
                                                    Principal Deputy Assistant Attorney General

                                                    R. ANDREW MURRAY
                                                    United States Attorney

                                                    /s/ Jason Bergmann
                                                    JASON BERGMANN
                                                    STEPHANIE SASARAK
                                                    Trial Attorneys, Tax Division
                                                    U.S. Department of Justice
                                                    P.O. Box 227
                                                    Washington, D.C. 20044
                                                    JB Telephone: (202) 616-3425
                                                    SS Telephone: (202) 307-2089
                                                    JB Email: jason.bergmann@usdoj.gov
                                                    SS Email: stephanie.a.sasarak@usdoj.gov




      Case 3:17-cv-00546-RJC-DSC Document 52 Filed 08/28/19 Page 1 of 1
